        Case 8:18-cr-00243-AG Document 1 Filed 11/28/18 Page 1 of 7 Page ID #:1

                                                                          ~.~.

 1

 2                                                        1t~I~t~~'~ c8 P~1 4~ 22
 3                                                                                  T ~',`"~T
                                                           tom.: ~ ~.:.     ~~~ ,
                                                                                ' .v iii'
                                                                   :•,~•'~ ra ,rl
 4
                                                          E `~'_
                                                                                                ~-
 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                 SOUTHERN DIVISION

11                            September 2018 Grand Jury

12   UNITED STATES OF AMERICA,                SA CR No. 18- (~ ~ ~ y ~j ~-;J v.~

13             Plaintiff,                    I N D I C T M E N T

14             v.                            [26 U.S.C. § 7212(a): Attempt to
                                             Interfere with Administration of
15   MARGARET QUICK,                         Internal Revenue Laws; 18 U.S.C.
                                             ~ 1001(a)(2): False Statement]
16             Defendant.

17

18        The Grand Jury charges:

19                                     COUNT ONE

20                              [26 U.S.C. § 7212(a)]

21        Beginning in or about 2010, and continuing thereafter up to and

22   including June 7, 2011, in Orange County, within the Central District

23   of California, and elsewhere, defendant MARGARET QUICK ("QUICK"),

24   together with others known and unknown to the Grand Jury, corruptly

25   endeavored to obstruct and impede the due administration of the

26   Internal Revenue laws, that is, an examination by the Internal

27   Revenue Service ("IRS") of more than 50 amended federal tax returns                             ~

28   that defendant QUICK had prepared and filed with the IRS for clients
           Case 8:18-cr-00243-AG Document 1 Filed 11/28/18 Page 2 of 7 Page ID #:2




 1   that cumulatively claimed more than $100,000,000 in federal tax

 2   refunds under the IRS's Telephone Excise Tax Refund ("TETR") program,

 3 ~~ by

 4                 a.    Directing others to alter telephone invoices related

 5   to the TETR-based tax returns;

 6                 b.    Conspiring to alter "Stat Trek" printouts related to

 7   the TETR-based tax returns;

 8                 c.    Providing those altered "Stat Trek" printouts to the

9    IRS in support of the TETR-based tax returns;

10                 d.    Sending an email message on or about February 9, 2011,

11   wherein defendant QUICK wrote: "The Auditors have never received

12   these invoices so we can pull from all samples";

13                 e.    Sending an email message on or about February 13,

14   2011, wherein defendant QUICK wrote: "I summarized the o averages.we

15   need to replace some and find others," with an attached file wherein

16   defendant QUICK directed that the ratios needed to be increased,

17   highlighting in yellow: "Need 2.600 weighted" and "Need 2.58°s or

18   higher";

19                 f.    Sending an email message on or about February 26,

20   2011, wherein defendant QUICK wrote: "I have added two tabs with my

21   initials...use these," and attached a file with a tab named "W F

22 i RATIO ANALYSIS MQ" within which defendant QUICK had written in red

23   font: "Need to pull in some high ratios from original invoices

24   provided";

25                 g.    Lying to IRS agents during a meeting in New York on or

26   about March 24, 2011, including defendant QUICK's falsely stating

27   that her company Quick Rios and Associates ("QRA") had used "Stat

28   Trek" to pull invoices to calculate the refund amounts on the TETR-
                                                2                                    I
       Case 8:18-cr-00243-AG Document 1 Filed 11/28/18 Page 3 of 7 Page ID #:3




 1   based tax returns, when in truth and fact, QRA had not;

 2             h.    Sending an email message to the IRS on or about April

 3   14, 2011, wherein defendant QUICK falsely wrote "The invoices were

 4   selected under Stat Trek";

 5             i.    Lying to IRS agents present during a meeting held at

 6   QR.A's offices in Irvine, California, on or about April 28, 2011,

 7   including defendant QUICK's falsely stating that: (1) QRA had used

 8   "Stat Trek" to select invoices; and (2) QRA had used the "Stat Trek"

 9   program in May 2010 to select invoices for the client at issue, but

10   QRA had simply re-run "Stat Trek" in August 2010 for the IRS's

11   benefit; and

12             j.    Lying to IRS agents present during a meeting held at

13   QRA's offices in Irvine, California, on or about June 7, 2011,

14   including defendant QUICK's falsely stating that: (1) she did not

15   know that the email message dated May 4, 2010, had been fabricated;

16   (2) the "Stat Trek" printouts were altered only as to the order of

17   the numbers on the printout, but not as to the numbers themselves;

18   and (3) an IRS employee had been the person who altered the "Stat

19   Trek" printouts.

20

21

22

23

24

25

26

27

28

                                           3
        Case 8:18-cr-00243-AG Document 1 Filed 11/28/18 Page 4 of 7 Page ID #:4




 1                                      COUNT TWO

 2                               [26 U.S.C. § 7212(a)]

 3        Beginning in or about August 2011, and continuing thereafter up

 4   to and including July 5, 2018, in Orange County, within the Central

 5   District of California, and elsewhere, defendant MARGARET QUICK

 6   ("QUICK"), together with others known and unknown to the Grand Jury,

 7   corruptly endeavored to obstruct and impede the due administration of

 8   the Internal Revenue laws, that is, a criminal investigation by the

 ~7 Department of Treasury, Internal Revenue Service - Criminal

10   Investigation ("IRS-CI"), related to more than 50 amended federal tax

11   returns that defendant QUICK had prepared and filed with the IRS for

12   clients that cumulatively claimed more than $100,000,000 in federal

13   tax refunds under the IRS's Telephone Excise Tax Refund ("TETR")

14   program, by:

15              a.    Lying to IRS agents present during an interview of

16   defendant QUICK in Newport Beach, California, on or about August 17,

17   2011, including defendant QUICK's falsely stating that: (1) her

18 ( company Quick Rios and Associates ("QRA") had used "Stat Trek"

19   ( printouts to select invoices for the TETR-based tax returns; and

20   (2) she did not know anything about the fabricated email message

21   dated May 4, 2010;

22              b.    Lying to IRS agents present during an interview of

23   defendant QUICK at the United States Attorney's Office in Santa Ana,

24   California, on or about May 23, 2012, including defendant QUICK's

25   falsely stating that: (1) QR.A had used "Stat Trek" to select invoices

26   for the TETR-based tax returns; (2) she first learned that the "Stat

27   Trek" printouts were false on August 17, 2011, when she was

28   interviewed by IRS-CI; and (3) during the meeting with the IRS on
        Case 8:18-cr-00243-AG Document 1 Filed 11/28/18 Page 5 of 7 Page ID #:5




 1    June 7, 2011, she did not know that the email message dated Mary 4,

 2    2010, had been fabricated; and

 3              c.    In or about July 2018, attempting to influence a

 4    witness's testimony, both by telephone and email.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

~~~

23

24

25

26

~~~



                                             5
          Case 8:18-cr-00243-AG Document 1 Filed 11/28/18 Page 6 of 7 Page ID #:6




 1                                       COUNT THREE

 2                               [18 U.S.C. ~ 1001(a)(2)]

 3          On or about May 23, 2012, in Orange County, within the Central

 4   District of California, in a matter within the jurisdiction of the

 5   executive branch of the government of the United States,

 6   specifically, the Department of Treasury, Internal Revenue Service -

 7   Criminal Investigation ("IRS-CI"), defendant MARGARET QUICK ("QUICK")

 8   knowingly and willfully made a materially false, fictitious, and

 9   fraudulent statement and representation to an IRS-CI Special Agent,

10   in that defendant QUICK falsely represented that: (1) QRA had used

11   "Stat Trek" to select invoices; (2) she first learned that the "Stat

12   Trek" printouts were false on August 17, 2011, when she was

13   ~I interviewed by IRS-CI; and (3) during the meeting with the IRS on

14   June 7, 2011, she did not know that the email message dated May 4,

15   2010, was fake, whereas in truth and fact, as defendant QUICK then

16   well knew, QR.A had never used Stat Trek to select invoices, she knew

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                              D
         Case 8:18-cr-00243-AG Document 1 Filed 11/28/18 Page 7 of 7 Page ID #:7




 1     well before August 2011 that the Stat Trek printouts were false, and

 2     she knew in April 2011 that the email message dated May 4, 2010, had

 3     been fabricated.

 4                                                 A TRUE BILL

 5

 6
                                                   Foreperson
 7

 8     NICOLA T. HANNA
       United States Attorney
 9

10          ,~    ..
                  -~ •                 ~---j
11      AWRENC   S. MID LETON      ~
          ist t nited States Attorney
12     Chief, Criminal Division

13     DENNISE D. WILLETT
       Assistant United States Attorney
fib!   Chief, Santa Ana Branch Office

15     CHARLES E. PELL
       Assistant United States Attorney
16     Santa Ana Branch Office

17

18

19

20

21

22

23

24

25

26

27

28

                                               7
